[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION TO CONFIRM ARBITRATION AWARD
The plaintiff has brought this application to confirm the arbitration award against the defendant John Singh. Mr. Singh has not appeared. The matter was assigned by the clerk to the short calendar. The defendant was never defaulted as to his failure to appear. An Application for Confirmation of an arbitration award is a civil action. See Section 52-421b Connecticut General Statutes. CT Page 4535 Before a civil action in which the defendant does not appear can proceed to judgment the defendant must first be defaulted. It would appear to the court that under these circumstances that must occur before any action of the court concerning the arbitration award. Accordingly, the application is denied without prejudice.
Flynn, J.